DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Note:  Examiner had called the attorney of record a few times but had not been answered.
The application has been amended as follows: 
Claim 1, line 1, insert ----rider---- after “third party”
Claim 1, line 3, delete “the” and insert ----a---- in front of “driver”
Claim 1, line 4, delete “a” and insert ----the---- in front of “third party”
Claim 1, line 9, insert ----the--- in front of “driver”
Claim 26, line 2, insert ----.---- after “destination”

Allowable Subject Matter
Claims 21-40 are allowed (renumbered as 1-20).
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, in the claimed combination, a method of providing a ride service for a third party rider in response to a ride request from a user ride requestor, comprising:
receiving, by a driver device, a pickup information including an address of the third party and interest information about the third party;
transmitting, by the driver, device a real time status information to the user ride requestor;
receiving, the by driver device, drop-off information; and 
transmitting, by the device, information upon arrival at a destination to the user ride requestor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
March 9, 2022